Title: To Thomas Jefferson from John Breckinridge, 18 March 1806
From: Breckinridge, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 18 March 1806
                        
                        The papers containing the examination of William S. Smith, Saml. G. Ogden and John Fink which you were
                            pleased to direct should be laid before me, I have duly considered.
                        From the facts disclosed in that examination, there remains no doubt, but that the laws of the U. States have
                            been flagrantly violated. The attorney for the U States for the District of N. York is now proceeding in a course of
                            legal prosecution against the offenders, which I have no doubt will result in their Conviction.
                        Something in the nature of a defence, or rather in extenuation of the offence, appears to be attempd, which I
                            think may not be unwothy of remark;—which is, that they were induced to the commission of the act by the suggestions
                            & assurances of Genl. Miranda, “that he had communicated his project to the President & Secretary of State
                            of the U. States, & that they had given their sanction to his proceedings.”—It cannot I presume escape the notice
                            of the Attorney for the U. States, that this defence must be wholly inadmissible; or if even admissible, wholly
                            ineffectual. Independant of the extravagant idea of justifying, or even excusing themselves for the commission of an
                            offence, by their relyance on the declarations of Genl. Miranda, of the assent of the Goverment to its commission, it
                            would be admitting a principle by which the honor & dignity of the Govert. might be wickedly assailed. To presume
                            that those who administer this Goverment would stoop to vindicate their honor of that of the Goverment, from the charges or
                            calumny of any offender who may be arraigned before our tribunals, & who may attempt to implicate them in his
                            Guilt, is presuming on a state of personal as well as National degradation of which this goverment will not furnish an
                            example. It would be affording a Weapon with which every conspicuous offender might attempt to wound the administration;
                            as by only making the allegation, he would claim the right to call upon any of the High officers of the Goverment, to
                            justify his defence, or to exculpate themselves. A practise so embarrassing & humiliating cannot possibly I
                            presume be attempted to be introduced in any court whatever.
                        But admitting such testimony could be asked for, it would, if introduced, be wholly irrelevant; for the
                            President having no power to arrest, or dispense with the operation of this act, his assent, or even order that it should
                            be violated, would not shield from its pains & penalties those who offend against it.—It appears to me therefore,
                            that the defence disclosed by the examination ought, in the first view I have taken of it, to be repelled upon every
                            principle; & in the second view as irrelevant, & as furnishing no legal grounds of defence, or even of
                            extenuation; because the declarations of Miranda cannot be considered as legal evidence; & if even legal, as
                            affording them any justification for committing the offence.
                        I have the Honor to be most respectfully Your Obt. Ser.
                        
                            John Breckinridge
                            
                        
                    